Citation Nr: 0729312	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
through and through gunshot wound, left chest and right 
shoulder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Reno, Nevada certified this 
appeal to the Board for appellate review.

In February 2006, the Board affirmed the RO's denial of the 
veteran's claim.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2007, based on a Joint Motion For 
Remand (joint motion), the Court remanded the claim to the 
Board for compliance with the instructions in the joint 
motion.  

The Board in turn REMANDS the claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. 


REMAND

The veteran claims entitlement to an evaluation in excess of 
30 percent for residuals of a through and through gunshot 
wound, left chest and right shoulder.  Additional action is 
necessary before the Board decides this claim.

In their joint motion filed in March 2007, the parties to 
this appeal agree that VA did not ensure that the veteran 
received an adequate examination in support of his claim.  
They point out that the reports of VA examinations conducted 
in October 2001 and June 2003 include conflicting information 
regarding the muscle groups affected by the in-service 
gunshot wound and are not based on a review of the claims 
file.  They therefore request VA to afford the veteran 
another VA examination, during which an examiner can clarify 
which muscle groups are involved in this case and conduct a 
comprehensive review of the claims file.  They also request 
that the VA examiner who conducts the examination identify 
all residuals of the gunshot wounds, including scarring, 
limited mobility of the chest wall and respiratory 
involvement, so that the Board can determine whether the 
veteran is entitled to separate evaluations for separate 
conditions related to the wound. 

Based on the parties' requests and the Court's March 2007 
Order, this case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
by a specialist who has not previously 
evaluated the veteran for the purpose of 
determining the severity of all residuals 
of his in-service gunshot wound.  Provide 
the examiner with the veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should: 

a) identify all muscle groups that 
have at any time been affected by 
the veteran's in-service gunshot 
wound; 

b) identify all residuals of the 
wound, including, if appropriate, 
muscle damage, scarring, respiratory 
involvement, and limited mobility of 
the chest wall;

c) describe the severity of each 
residual in terms of its effect on 
the veteran's ability to function;

d) with regard to each affected 
muscle group, specifically indicate 
whether any muscle damage shown to 
exist is slight, moderate, 
moderately severe, or severe; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Thereafter, readjudicate the claim 
being remanded based on all of the 
evidence of record.  In so doing, consider 
whether the veteran is entitled to 
separate evaluations for damage to more 
than one muscle group, or for residual 
scars or residuals affecting the chest 
wall and/or respiratory system.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



